Exhibit 10.1

Jonathan Halkyard

President and Chief Executive Officer

Extended Stay America, Inc. and ESH Hospitality, Inc.

11525 N. Community House Rd., Suite 100

Charlotte, NC 28277

Dear Jonathan:

Following up our previous discussion, this letter agreement confirms the terms
of your continued employment during the transition period from your leadership
to Bruce Haase (the “CEO”).

By counter-signing below, you hereby resign from your positions as President and
Chief Executive Officer of Extended Stay America, Inc. (“ESA”) and ESH
Hospitality, Inc. (“ESH”), your positions on the ESA and ESH boards of
directors, and your officer positions in ESA’s various subsidiaries. As of
November 21, 2019, the following terms will become effective:

 

New Title:    Senior Advisor, reporting to the CEO. You will be an employee of
ESA and not an independent contractor. Advisory Term:    November 21, 2019
through February 25, 2020. Your separation date shall be February 25, 2020
(“Separation Date”). Duties:    Assistance and advice as needed and requested by
the CEO to support his transition into the roles as President and Chief
Executive Officer of ESA and ESH. There is no minimum hour commitment on your
part. Place of Work:    You will work remotely. Compensation:    The
compensation for your employment during the Advisory Term will be continued
vesting of your outstanding RSUs as described below. You will not be entitled to
receive any other compensation for your employment during the Advisory Term,
other than pursuant to applicable employee benefits plans, programs or policies,
in accordance with their terms and conditions. Benefits:    During the Advisory
Term, you will continue to be eligible to participate in ESA’s standard benefits
program through your employment other than ESA’s 401(k) plan. Reimbursement:   
ESA will continue to reimburse you in accordance with ESA’s expense
reimbursement policy for out-of-pocket expenses incurred by you during the
Advisory Term performing services as requested by the CEO. Performance RSUs:   
Subject to your execution and non-revocation of this letter agreement and
Exhibit A attached hereto, 3,978 RSUs will remain eligible to vest as of
December 31st 2019 based on actual Adjusted EBITDA results for the 2019 calendar
year and 12,056 RSUs will remain eligible to vest based on actual rTSR results
for the applicable performance period, in each case, in accordance with your RSU
award agreements and provided you are employed by ESA on each such vesting date.
For the sake of clarity, any RSUs with respect to which the applicable
performance period will not end prior to the Separation Date shall be forfeited
immediately for no consideration.



--------------------------------------------------------------------------------

Time Based RSUs:    Subject to your execution and non-revocation of this letter
agreement and Exhibit A attached hereto, 32,013 time-vesting RSUs that are
scheduled to vest on February 7, 2020, 29,796 time-vesting RSUs that are
scheduled to vest on February 23, 2020, and 3,410 time-vesting RSUs that are
scheduled to vest on February 21, 2020, in each case, will vest as scheduled
provided you are employed by ESA on each such vesting date. Additional RSU
Terms:    You will be entitled to receive distributions (or distribution
equivalents) with respect to the above-referenced RSUs pursuant to the terms and
conditions of the applicable award agreement. If your employment is terminated
by ESA without Cause (as defined in the Severance Plan) prior to the applicable
vesting date, you will vest in the above-referenced RSUs on your employment
termination date (or as of December 31, 2019, if later). Severance:   

You acknowledge that you are a participant under ESA’s Executive Severance Plan
(“Severance Plan”). In accordance with Section 4 of the Severance Plan, subject
to (i) your execution and non-revocation of this letter agreement and the
general release in Exhibit A, (ii) your continued compliance with the
restrictive covenants in Section 6 of the Severance Plan, and (iii) your
continued employment through January 17, 2020 (unless your employment is
terminated by ESA without Cause (as defined in the Severance Plan) prior to such
date), you shall be entitled to the following (the benefits provided for in
subsections (a), (b) and (c) referred to herein as the “Severance Benefits”):

 

(a) a cash payment in the amount of $2,781,000 equal to the sum of (i) one and
one-half (1.5x) times your Annual Base Salary (as defined in the Severance Plan)
as of November 21, 2019 and (i) one and one-half (1.5x) times your Target Bonus
(as defined in the Severance Plan) as of November 21, 2019, payable in a single
lump sum on January 17, 2020;

 

(b) subject to your timely election of healthcare continuation under COBRA,
reimbursement for COBRA premiums for the one year period following your
employment termination date or until you cease COBRA coverage, to the extent
such premiums exceed the amount that you would have paid as an active employee
during such period; provided, that, ESA reserves the right to modify this
benefit to the extent it is not permitted to be provided by law or not permitted
to be provided without penalty to ESA; and



--------------------------------------------------------------------------------

   (c) payment for executive outplacement services provided by a firm to be
determined by ESA in its sole discretion for a period of six (6) months
following your employment termination date.

 

Restrictive Covenants:    You will be subject to, and required to comply with,
the covenants and other provisions contained in Section 6 of the Severance Plan.
Code Section 409A:    You and ESA acknowledge and agree that as of November 21,
2019 you will commence transition services as an employee of ESA at a rate that
is less than 20% of the average level of bona fide services provided by you to
ESA over the 36-month period immediately preceding such date. Consequently, it
is intended that as of November 21, 2019 you shall incur a “separation from
service” with ESA within the meaning of Section 409A of the Internal Revenue
Code and the regulations promulgated thereunder (including for purposes of ESA’s
Deferred Compensation Plan). Withholding:    ESA shall be entitled to deduct or
withhold, or may require you to remit to ESA, at least the minimum statutory
amount to satisfy federal, state or local taxes required by law or regulation to
be withheld with respect to any benefit provided hereunder. Release:   

In consideration of the payments and benefits that you shall receive under this
letter agreement and the Severance Plan, and in consideration of the mutual
consideration contained in this letter agreement, the Severance Plan and
acknowledged by you in the participation agreement to the Severance Plan, you
shall execute a release of claims attached hereto as Exhibit A following your
receipt of this letter agreement.

 

You shall reaffirm the release set forth in this section by executing a
reaffirmation in the form attached hereto as Exhibit B (the “Reaffirmation”) on
the day after the Separation Date. You further acknowledge that if you sign the
Reaffirmation on the day after the Separation Date, it will be voluntary without
any duress or compulsion by ESA. If you do not execute the Reaffirmation, all
RSUs that become vested pursuant to this letter agreement shall be immediately
forfeited for no consideration and be of no further force and effect, but the
remainder of this letter agreement shall continue in full force. The date that
the Reaffirmation becomes effective herein is referred to as the “Final Release
Effective Date.”



--------------------------------------------------------------------------------

Jonathan, please sign below to reflect your agreement to the terms outlined in
this memorandum and return to my attention.

 

/s/ Jonathan Halkyard

Jonathan Halkyard Date: November 21, 2019

/s/ Christopher Dekle

Christopher Dekle General Counsel and Corporate Secretary Extended Stay America,
Inc. Date: November 21, 2019

/s/ Christopher Dekle

Christopher Dekle General Counsel and Corporate Secretary ESH Hospitality, Inc.
Date: November 21, 2019



--------------------------------------------------------------------------------

Exhibit A

General Release

Jonathan Halkyard (“Participant”) and Extended Stay America, Inc. (the
“Company”), for and in consideration of the payments and benefits that
Participant shall receive under the Extended Stay America, Inc. Executive
Severance Plan (the “Plan”), and in consideration of the mutual consideration
contained in the Plan and acknowledged by the Participant in the Participation
Agreement to the Plan, Participant and the Company hereby execute the following
General Release (“Release”) and agree as follows (capitalized terms not defined
below shall have the meaning set forth in the Plan):

1.    Participant, on behalf of Participant, Participant’s agents, assignees,
attorneys, successors, assigns, heirs and executors, to, and Participant does
hereby fully and completely forever release each of the Company and those
parties for which Participant has provided services in connection with his or
her employment by the Company, including without limitation, their respective
Affiliates, predecessors and successors and all of their respective past and/or
present officers, directors, partners, members, managing members, managers,
executives, agents, representatives, administrators, attorneys, insurers and
fiduciaries in their individual and/or representative capacities (hereinafter
collectively referred to as the “Released Parties”), from any and all causes of
action, suits, agreements, promises, damages, disputes, controversies,
contentions, differences, judgments, claims, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
variances, trespasses, extents, executions and demands of any kind whatsoever,
which Participant or Participant’s heirs, executors, administrators, successors
and assigns ever had, now have or may have against the Released Parties or any
of them, in law, admiralty or equity, whether known or unknown to Participant,
for, upon, or by reason of, any matter, action, omission, course or thing
whatsoever occurring up to the date this Release is signed by Participant,
including, without limitation, in connection with or in relationship to
Participant’s employment or other service relationship with the Company or its
respective Affiliates, the termination of any such employment or service
relationship and any applicable employment, compensatory or equity arrangement
with the Company or its respective Affiliates (such released claims are
collectively referred to herein as the “Released Claims”).

2.    The Released Claims include, without limitation, (i) any and all claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Civil Rights Act of 1971, the Civil Rights Act of
1991, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, the Americans with Disabilities Act, the Family and Medical Leave Act
of 1993, and any and all other federal, state or local laws, statutes, rules and
regulations pertaining to employment or otherwise, and (ii) any claims for
wrongful discharge, breach of contract, fraud, misrepresentation or any
compensation claims, or any other claims under any statute, rule, regulation or
under the common law, including compensatory damages, punitive damages,
attorney’s fees, costs, expenses and all claims for any other type of damage or
relief. The Released Claims shall not include any claims (i) to entitlements
under the Plan, (ii) for indemnification, advancement of expenses and other
right to benefit from the exculpatory provisions pursuant under the
organizational documents of the Company or any indemnification agreement with
Participant, (iii) any right to accrued salary or vacation, or entitlements
under any employee benefit plan maintained by the Company, (iv) with respect to
Participant’s rights in his capacity as an equity holder of the Company and its
Affiliates, and to payments or benefits under any equity award agreement between
the undersigned and the Company, (v) for workers’ compensation or unemployment
benefits, (vi) to bring to the attention of the Equal Employment Opportunity
claims of discrimination, harassment or retaliation; provided, however, that
Participant does release Participant’s right to secure damages for any alleged
discriminatory, harassing or retaliatory treatment or (vii) to assert any other
rights that may not be waived by an employee under applicable law.



--------------------------------------------------------------------------------

3.    This means that, by signing this Release, Participant shall have waived
any right which Participant may have had to bring a lawsuit or make any claim
against the Released Parties based on the Released Claims. If any government
agency brings any claim or conducts any investigation against the Company,
nothing in this Release forbids Participant from cooperating in such
proceedings, but by this Release, Participant waives and agrees to relinquish
any damages or other individual relief that may be awarded as a result of any
such proceedings.

4.    Participant agrees to make himself or herself reasonably available to the
Company in connection with any claims, disputes, investigations, regulatory
examinations or actions, lawsuits or administrative proceedings relating to
matters in which Participant was involved during the period in which Participant
was an officer of the Company, and to provide information to the Company, and
otherwise cooperate with the Company in the investigation, defense or
prosecution of such actions.

5.    Participant represents that he or she has read carefully and fully
understands the terms of this Release, and that Participant has been advised to
consult with an attorney and has had the opportunity to consult with an attorney
prior to signing this Release. Participant acknowledges that he is executing
this Release voluntarily and knowingly and that he has not relied on any
representations, promises or agreements of any kind made to Participant in
connection with Participant’s decision to accept the terms of this Release,
other than those set forth in this Release.

6.    Participant acknowledges that Participant has been given at least
twenty-one (21) days to consider whether Participant wants to sign this Release
and that the Age Discrimination in Employment Act gives Participant the right to
revoke this Release within seven (7) days after it is signed, and Participant
understands that Participant will not receive any payments due him or her under
the Plan until such seven (7) day revocation period (the “Revocation Period”)
has passed and then, only if Participant has not revoked this Release. Upon such
revocation, this Release and the provisions entitling him or her to future
benefits under the Plan shall be null and void and of no further force and
effect. To the extent Participant has executed this Release within less than
twenty-one (21) days after its delivery to Participant, Participant hereby
acknowledges that his or her decision to execute this Release prior to the
expiration of such twenty-one (21) day period was entirely voluntary.

 

/s/ Jonathan Halkyard

Participant

November 21, 2019

Date



--------------------------------------------------------------------------------

Exhibit B

Reaffirmation

Reference is hereby made to the letter agreement (“Agreement”), between the
undersigned, Extended Stay America, Inc. (“ESA”), and ESH Hospitality, Inc.
(“ESH”, together with ESA, the “Company”), dated as of November 21, 2019, which
Agreement contemplates the execution by the undersigned of this Reaffirmation
(this “Reaffirmation”). It is acknowledged and agreed that this Reaffirmation
will be part of and subject to the terms of the Agreement, and capitalized terms
in this Reaffirmation will be as defined in the Agreement unless otherwise
defined herein.

The undersigned hereby states, affirms, and agrees as follows:

A.    The release of claims in the Agreement is hereby reaffirmed in full as if
fully set forth herein and executed as of the date hereof.

B.    The execution of this Reaffirmation is without any admission of liability
by the Company.

C.    The undersigned has considered and understands the terms of this
Reaffirmation, the consideration he will receive if he enters into this
Reaffirmation and does not revoke it, and what rights and benefits he is giving
up, up to and including the date he signs, including his rights under the ADEA.
The undersigned has hereby been advised to consult an attorney about the
contents and meaning of this Reaffirmation, and has had the opportunity to do so
to his satisfaction. The undersigned acknowledges and agrees that he knowingly
and voluntarily has entered into this Reaffirmation agreement with complete
understanding of all relevant facts, and that he was neither fraudulently
induced nor coerced to enter into this Reaffirmation.

 

                                                                              
         

Name:

  Jonathan Halkyard

Date:

                                                                           